DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed 6/16/22 is acknowledged. Claims 1, 3-12 are pending. Claims 1, and 7 are amended. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 and 3-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a target tissue temperature based on first signal, second signal. The abstract idea is part of the Mathematical Concepts identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer; data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement to a computer or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: a sensor antenna, a sensor antenna measurement aperture, a skin temperature sensor, a radiometer, a switch, a processor and display.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by Stauffer et al. (Stable Microwave Radiometry System for Long Term Monitoring of Deep Tissue Temperature; 2013) as well as Momenroodaki et al. (Non-Invasive Internal Body Temperature Tracking with Near-Field Microwave Radiometry; 2017).  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 7-9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterzer et al. (US 2012/0029359 A1 – previously cited), hereinafter Sterzer in view of Momenroodaki et al. (Non-Invasive Internal Body Temperature Tracking with Near-Field Microwave Radiometry; 2017), hereinafter Momenroodaki, further in view of Allison (US 2017/0105798 A1).
Regarding Claim 1 and 7, Sterzer teaches: An apparatus and method for measuring a target tissue temperature (figure 3A) comprising: a sensor antenna including an outside and a contact side (figure 3A); a sensor antenna measurement aperture configured to receive one or more microwave emissions (abstract; paragraph 0106; figure 14A and 14B), the sensor antenna measurement aperture disposed on the contact side (figure 14A and 14B), the sensor antenna measurement aperture configured to generate a first signal, wherein the one or more microwave emissions are subdermal wherein each of the one or more microwave emissions correspond to one of a plurality of variable tissue depths (paragraph 01030104; The radiometer converts the measured amount of received microwave noise over this single frequency band to an "average" tissue temperature that is a function of both skin temperatures and temperature depth profiles of the subsurface tissues), and wherein the first signal is convertible to one or more tissue temperatures (paragraph 0103-0104); a skin temperature sensor configured for dermal contact, the skin temperature sensor disposed on the contact side, the skin temperature sensor configured to generate a second signal, wherein the second signal is convertible to a skin temperature (paragraph 0104); and a radiometer, configured to receive the first signal and the second signal, in electrical communication with the sensor antenna, the sensor antenna measurement aperture, and the skin temperature sensor (paragraph 0104), the radiometer further configured to convert at last the first signal to radiometer voltage output (this is an inherent property of radiometers), and generate an average temperature based on the first signal and second signal, and determine the target tissue temperature based on at least the first signal, second signal (paragraph 0104-0106); and a remote switch module disposed between the sensor antenna and the radiometer (Sterzer – paragraph 0110). 
Sterzer does not mention that the skin temperature sensor includes a thermistor. 
Momenroodaki teaches that non-invasive tissue temperature methodology (title; abstract) wherein the skin temperature is measured by a thermocouple (figure 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus  the skin temperature sensor includes a thermistor as the substitution of one skin temperature sensor for another would have yielded predictable results to one of ordinary skill. Examiner notes that Applicant has failed to provide details in the Specification of criticality or unexpected results with regard to the use of a thermistor or thermocouple. Thus, Examiner notes that the method of determining skin temperature is merely a design choice.
Sterzer in view of Momenroodaki do not explicitly mention that the remote switch module is detachable from the sensor antenna, and wherein the remote switch module is in electrical communication with the radiometer via a coaxial cable.
Allison teaches remote switch module is detachable from the sensor antenna, and wherein the remote switch module is in electrical communication with the radiometer via a coaxial cable (figure 1-2, paragraph 0012). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus where the remote switch module is detachable from the sensor antenna, and wherein the remote switch module is in electrical communication with the radiometer via a coaxial cable to eliminate cable heating from the temperature measurement (paragraph 0012). 
Regarding Claim 4, Sterzer in view of Momenroodaki in view of Allison, teach: The apparatus of claim 1, wherein the average temperature is a weighted average temperature (Sterzer – paragraph 0103-0104 – attenuation constant – means that the average temperature is weighted based on depth of penetration).
Regarding Claim 8, Sterzer in view of Momenroodaki in view of Allison, teach: The method of claim 7, further comprising the step of processing at least the first signal via a low noise amplifier (paragraph 0061), a microwave detector (abstract), and a low pas filter (Momenroodaki figure 11). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the method of Sterzer in view of Momenroodaki in view of Allison comprising the step of processing at least the first signal via a low pass filter for better signal processing. 
Regarding Claim 9,  Sterzer in view of Momenroodaki in view of Allison teach: The method of claim 7, wherein the average temperature is a weighted average temperature, calculated by weighing the average temperature based on an attenuation level of each of the plurality of tissue layers (Sterzer – paragraph 0103-0104 – attenuation constant – means that the average temperature is weighted based on depth of penetration).
Regarding Claim 11,  Sterzer in view of Momenroodaki in view of Allison teach: The apparatus of claim 1, further comprising a low noise amplifier (paragraph 0061), a microwave detector (abstract) wherein the low noise amplifier, the microwave detector are configured to accept at least the first signal (paragraph 0061, abstract). Sterzer does not mention a low pas filter.
Momenroodaki teaches a low pas filter (Momenroodaki figure 11) it would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Sterzer in view of Momenroodaki in view of Allison comprising a low pass filter, wherein the low pass filter is configured to accept at least the first signal for better signal processing. 
Regarding Claim 12, Sterzer in view of Momenroodaki in view of Allison teach: The apparatus of claim 1, wherein the radiometer voltage output is proportional to a difference between the average temperature and the skin temperature (Sterzer paragraph 0071; paragraph 0118, voltage is proportional to temperature difference).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterzer in view of Momenroodaki in view of Allison further in view of Fetterman et al. (Simulation, acquisition and analysis of passive millimeter-wave images in remote sensing applications; 2008), hereinafter Fetterman, further in view of Panescu et al. (US 2018/0310988 A1), hereinafter Panescu.
Regarding Claim 6, Sterzer in view of Momenroodaki in view of Allison, teach: The apparatus of claim 1, further comprising an isolator (Sterzer element 412; under broadest reasonable interpretation, element 412 can be considered an isolator as it isolates signal to the slot shape), a low noise amplifier (Sterzer paragraph 0061)), a band pass filter (Sterzer – paragraph 0110), a microwave detector (Sterzer  paragraph 0002), a and a low pass filter (Momenroodaki figure 11). Sterzer in view of Momenroodaki, do not mention a video amp and a synchronous detector.
Fetterman teaches that a video amp along with a radiometer helps to reduce drift and thereby allow us to use lower sensitivity data acquisition electronics. It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Sterzer in view of Momenroodaki in view of Allison, to include a video amp for better signal processing.
Sterzer in view of Momenroodaki in view of Allison further in view of Fetterman do not mention a synchronous detector. 
Panescu teaches the use of a synchronous detector along with a microwave radiometer (paragraph 0094). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Sterzer in view of Momenroodaki in view of Allison further in view of Panescu, to include a synchronous detector for better signal processing and temperature estimation.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterzer in view of Momenroodaki in view of Allison further in view of Turnquist et al. (US 2012/0053445 A1), hereinafter Turnquist.
Regarding Claim 10, Sterzer in view of Momenroodaki in view of Allison teach: The method of claim 7. Sterzer in view of Momenroodaki do not mention wherein an adhesive is disposed on the sensor antenna.
Turnquist teaches the use of adhesive on a radiometer antenna for adhering to the skin and enhancing the operation of the antenna by allowing other metamaterials to be attached (paragraph 0147; figure 7). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Sterzer in view of Momenroodaki in view of Allison, wherein an adhesive is disposed on the sensor antenna for adhering to the skin and enhancing the operation of the antenna.

Response to Amendment and Arguments
Regarding 112 Rejections, Applicant’s amendments have been fully considered. The previous rejections are withdrawn. 
Regarding 101 Rejections,  Applicant argues that claims 1 and 7 are merely “tangential” to mathematical concepts. Examiner disagrees. The claims are directed to generating/determining/calculating target tissue which is a mathematical concept. 
On page 7, Applicant argues that EXAMPLE 38 of the SME examples is similar to the instant claims. Examiner respectfully disagrees. In Example 38, there is no equation, however, generating the temperature is clearly a mathematical equation (as seen in claim 3).  Further, in Example 38, a digital representation is determined based on the generated random value. The instant claims merely determine tissue temperature using a mathematical equation. Nothing is happening based on the determination. 
On pages 8-10, Applicant argues that the additional element of a remote switch amounts to significantly  more than a traditional temperature measuring device. Examiner respectfully disagrees. 
The cited prior art shows that the additional elements are well known and conventional.  Further, the switch is not an essential element to the claimed invention. Claim 1 or 7 and mentions a remote switch module in passing. The claimed switch does not perform any function, nor is it related to in the invented concept. Therefore, the rejection is maintained.
Regarding 103 rejections, Applicant argues that the claimed remote switch is not taught by the prior art. Examiner agrees. However, upon further search and consideration, a new rejection with newly found prior art is presented. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791